Citation Nr: 1046662	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  07-27 893A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a low back 
disability, to include degenerative joint disease of the 
lumbosacral spine, and if so, whether service connection is 
warranted.  

2.  Whether new and material evidence has been received to reopen 
a claim of service connection for a cervical spine disability, to 
include spondylosis of the cervical spine, and if so, whether 
service connection is warranted.  

3.  Whether new and material evidence has been received to reopen 
a claim of service connection for a pulmonary disability, to 
include chronic obstructive pulmonary disease (COPD), and if so, 
whether service connection is warranted.  

4.  Whether new and material evidence has been received to reopen 
a claim of service connection for residuals of a left little 
finger injury, and if so, whether service connection is 
warranted.  

5.  Entitlement to service connection for heart disability.  

6.  Entitlement to service connection for radiculopathy in the 
lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, M.W., L.J.W., and D.W.


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from January 1956 to January 
1960 and from June 1960 to June 1976.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  This 
decision was issued to the Veteran and his service representative 
in August 2006.  

In February 2008, the Veteran and his spouse testified before a 
Decision Review Officer (DRO).  In April 2010, the Veteran, his 
spouse, and others testified before the undersigned.  Copies of 
transcripts of these hearings are associated with the claims 
file.  

The Board observes that, in a December 1998 rating decision, the 
RO denied the Veteran's claim of service connection for post-
traumatic brain syndrome.  Although the Veteran disagreed with 
this decision later in December 1998, he did not perfect an 
appeal, and the RO closed the case.  See 38 U.S.C.A. § 7104 (West 
2002).  That decision is therefore final and not before the Board 
at this time.  

The issues of entitlement to service connection for a low back 
disability, a cervical spine disability, a pulmonary disability, 
and radiculopathy of the lower extremities are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the Veteran if further action is required.  


FINDINGS OF FACT

1.  In a December 1998 rating decision, the RO denied service 
connection for degenerative joint disease of the lumbosacral 
spine; the Veteran did not complete an appeal to the Board.   

2.  Evidence submitted since the December 1998 rating decision, 
that is not cumulative or redundant of evidence previously of 
record, relates to an unestablished fact necessary to 
substantiate a claim for service connection for degenerative 
joint disease of the lumbosacral spine and raises a reasonable 
possibility of substantiating the claim.  

3.  In a December 1998 rating decision, the RO denied service 
connection for spondylosis of the cervical spine; the Veteran did 
not complete an appeal to the Board.  

4.  Evidence submitted since the December 1998 rating decision, 
that is not cumulative or redundant of evidence previously of 
record, relates to an unestablished fact necessary to 
substantiate a claim for service connection for spondylosis of 
the cervical spine and raises a reasonable possibility of 
substantiating the claim.  

5.  In a December 1998 rating decision, the RO denied service 
connection for COPD; the Veteran did not complete an appeal to 
the Board.  

6.  Evidence submitted since the December 1998 rating decision, 
that is not cumulative or redundant of evidence previously of 
record, relates to an unestablished fact necessary to 
substantiate a claim for service connection for COPD and raises a 
reasonable possibility of substantiating the claim.  

7.  In a June 1984 rating decision, the RO denied service 
connection for residuals of a left little finger injury; the 
Veteran did not appeal that decision.  

8.  Evidence submitted since the June 1984 rating decision, that 
is not cumulative or redundant of evidence previously of record, 
relates to an unestablished fact necessary to substantiate a 
claim for service connection for residuals of a left little 
finger injury and raises a reasonable possibility of 
substantiating the claim.  

9.  The Veteran did not injure his left little finger during 
service.  

10.  The Veteran's heart murmur related to pectus excavatum was 
present when he entered active service in June 1960.  

11.  The Veteran's heart murmur did not increase in severity 
during service.  

12.  Heart disease did not have onset during the Veteran's active 
service and his post service heart disease is not related to his 
active service.  


CONCLUSIONS OF LAW

1.  The December 1998 rating decision, in which the RO denied 
service connection for degenerative joint disease of the 
lumbosacral spine, is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. § 20.1103 (2010).

2.  New and material evidence having been submitted since the 
December 1998 rating decision,  the criteria for reopening the 
claim for service connection for degenerative joint disease of 
the lumbosacral spine have been met.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2010).  

3.  The December 1998 rating decision, in which the RO denied 
service connection for spondylosis of the cervical spine, is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2010).

4.  New and material evidence having been submitted since the 
December 1998 rating decision,  the criteria for reopening the 
claim for service connection for spondylosis of the cervical 
spine have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2010).

5.  The December 1998 rating decision, in which the RO denied 
service connection for COPD, is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 20.1103 (2010).

6.  New and material evidence having been submitted since the 
December 1998 rating decision, the criteria for reopening the 
claim for service connection for a pulmonary disability, to 
include COPD, have been met.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2010).

7.  The June 1984 rating decision, in which the RO denied service 
connection for residuals of a left little finger injury, is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2010).

8.  New and material evidence having been submitted since the 
June 1984 rating decision, the criteria for reopening the claim 
for service connection for a left little finger injury have been 
met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

9.  The criteria for service connection for residuals of a left 
little finger injury have not been met.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

10.  The criteria for service connection for a heart disability 
have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 
1153, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 
3.306, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by active service. 
See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2010).  "To establish a right to compensation for a present 
disability, a Veteran must show:  "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" requirement."  
Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including arthritis and cardiovascular 
disease, may be presumed to have been incurred in or aggravated 
by service if manifest to a compensable degree within one year of 
discharge from service, even though there is no evidence of such 
disease during service.  38 U.S.C.A. §§ 1101, 1112, (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  

A veteran who served during a period of war, or after December 
31, 1946, will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or manifest) 
evidence demonstrates that an injury or disease existed prior to 
service and was not aggravated by such service.  38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38  U.S.C.A. § 1153; 38 C.F.R. § 3.306; 
Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  
Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  38 C.F.R. 
§§ 3.304, 3.306.

If a preexisting condition noted at entrance into service is not 
shown to have as likely as not increased in severity during 
service, the analysis stops and the claim for compensation 
benefits for service aggravation fails.  Only if such condition 
is shown by an as likely as not standard to have increased in 
severity during service does the analysis continue.  In such 
cases, the increase is presumed to have been due to service 
unless there is clear and unmistakable evidence that the increase 
during service was not beyond the natural progression of the 
condition.  See 38 C.F.R. § 3.306.

In explaining the meaning of an increase in disability, the U.S. 
Court of Appeals for Veterans Claims (Veterans Court) has held 
that "temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, as 
contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 
1346 (Fed. Cir. 2002) (explaining that, for non-combat veterans, 
a temporary worsening of symptoms due to flare ups is not 
evidence of an increase in disability).

Several of the issues on appeal involve claims which the RO 
denied prior to the current claims.  Generally, a claim which has 
been denied in an unappealed RO decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2002).  

Under 38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case is furnished to 
the Veteran. In essence, the following sequence is required:  
There must be a decision by the RO; the Veteran must timely 
express disagreement with the decision and a desire for appellant 
review; VA must respond by issuing a statement of the case that 
explains the basis for the decision to the Veteran; and finally 
the Veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his or her 
argument in a timely filed substantive appeal.  38 C.F.R. §§ 
20.200, 20.201, 20.202, 20.203.  The RO may close the case for 
failure to respond after receipt of the statement of the case.  
38 U.S.C.A. § 7105(d)(3).  

The Veteran first claimed service connection for an injury of his 
left little finger in January 1984.  In a rating decision dated 
June 21, 1984, the RO denied his claim.  In a letter dated June 
26, 1984, the RO notified the Veteran of that decision.  That 
notification letter included notice of his appellate rights.  No 
document disagreeing with the decision was received by the RO 
within one year of that letter.  The decision thus became final.  

In a December 1998 decision, the RO denied claims of service 
connection for COPD, degenerative joint disease of the 
lumbosacral spine, and spondylosis of the cervical spine.  The RO 
sent a copy of the December 1998 decision and a copy of the 
Veteran's appellate rights to the Veteran and his representative 
in December 1998.  The Veteran subsequently filed a notice of 
disagreement with the decision.  In January 1999, the RO sent a 
Statement of the Case, a VA Form 9, and a letter to the Veteran 
and his representative.  In that letter, the RO informed the 
Veteran to carefully read the instructions with the Form 9.  An 
April 1999 report of contact is of record in which the Veteran's 
representative stated that the only issue that he wished to be 
continued was tinnitus.  Neither a Form 9 nor its equivalent was 
received by the RO within one year when the December 1998 
decision was mailed or 60 days of when the January 1999 Statement 
of the Case was mailed.  The RO closed the case as to service 
connection for COPD and the spine disorders.  The December 1998 
decision as to those matters is therefore final.  

The exception to the rule of not reviewing the merits of a 
finally denied claim is 38 U.S.C.A. § 5108, which provides that 
if new and material evidence is presented or secured with respect 
to a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  

Material evidence is defined as existing evidence that, by itself 
or when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(b).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id.  

In determining whether evidence is "new and material," the 
credibility of the evidence in question must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  


Cervical and lumbar spine disability claims  

With respect to the service connection claims for degenerative 
joint disease of the lumbosacral spine and for spondylosis of the 
cervical spine, the RO stated, in the December 1998 decision, 
that there was no evidence in the Veteran's available service 
treatment records that he had been treated in service for either 
of these claimed spinal disabilities.  

Evidence of record at the time of the December 1998 decision 
included a January 1996 radiology report from Northeast Community 
Hospital showing spondylosis of the cervical spine, and January 
1991 treatment notes from a medical facility at Sheppard Air 
Force Base documenting that x-rays taken following complaints of 
low back pain and sciatica showed degenerative joint disease.  
The unestablished facts necessary for service connection were 
that these conditions existed during service or were caused by 
his service.  

The newly submitted evidence includes additional VA and private 
outpatient treatment records dated subsequent to December 1998, 
including a VA examination dated in October 2007, a statement 
from "D.R.B.," M.D., a statement from "M.W.," M.D., and the 
Veteran's lay statements and Board hearing testimony.  
Additionally, the Veteran has submitted records of inpatient 
treatment for back pain during his 1957 period of service in the 
Air Force.  

A review of this evidence shows that the Veteran currently is 
being treated for a variety of low back and neck problems, to 
include degenerative joint disease of the lumbosacral spine and 
spondylosis of the cervical spine.  

In a February 2008 letter, "D.R.B.," M.D. noted that the 
Veteran had a history of lumbar and cervical spine pathology and 
radiculopathy.  Dr. D.R.B. also stated that the Veteran injured 
his back and neck while on active duty.  Dr. D.R.B. opined that 
"[i]t appears that his cervical/lumbar problems are the result 
of his service connected disability, which included a back and 
neck injury."  

Also of record is a September 2006 letter, in which "M.W.," 
M.D. reported that the Veteran was treated on several occasions 
during service for his back problems, currently had chronic 
lumbar back problems, and that consideration should be given to 
his service history of back problems.  

Received by the RO in June 2010 is a letter addressed to the 
Veteran from the National Personnel Records Center (NPRC), in St. 
Louis, Missouri, dated June 18, 2010.  In that letter, an 
archives technician informed the Veteran that the NPRC had 
responded to his request for medical records from the Hutchinson 
Naval Air Station and indicated that documents were enclosed.  
There are five pages of treatment records enclosed.  One document 
is dated November 25, 1957 and indicates a complaint of "pain in 
back" and a diagnosis of myositis of the right rhomboids.  Three 
other pages are listed as Pediatric Nursing Notes from November 
26 to 29, 1957 and document that the patient had been admitted 
with a diagnosis of myositis.  Finally, there is document that 
indicates that the Veteran was a member of the U.S. Air Force and 
had an admission diagnosis of myositis, due to trauma, right 
rhomboids, and is dated November 29, 1957.  These 1957 documents 
show that the Veteran was treated for complaints of pain in his 
back.  

The statements from Drs. D.R.B. and M.W. together with the 1957 
records relate to an unestablished fact necessary to substantiate 
the claims - whether the Veteran had a back injury during service 
and whether such injury is related to his current cervical and 
lumbar disabilities - and raise a reasonable possibility of 
substantiating the claims.  Hence, these claims must be reopened.  

Having reopened the claim, the Board has determined that 
additional development is necessary.  This is addressed in the 
REMAND part of this document.  


Pulmonary disability claim  

In the December 1998 decision, the RO stated in that Veteran's 
available service treatment records showed no evidence of in-
service treatment for COPD.  The RO also stated that, although 
the Veteran's post-service treatment records showed current 
treatment for COPD, there was no competent medical evidence 
relating this disease to active service.  Thus the unestablished 
facts necessary to substantiate the claim for service connection 
for COPD are a showing of the disability in service and a showing 
that the Veteran's current COPD was related to his service.  

The evidence before VA at the time of the prior final RO decision 
in December 1998 consisted of the Veteran's service treatment 
records from his second period of active service between June 
1960 and May 1976, his post-service treatment records, and a 
"Tobacco Product Use History Questionnaire" dated in November 
1997.  The post service treatment records included a July 1997 VA 
radiology report with an impression of emphysema and obstructive 
airway disease.  Thus, it was established at the time of the 
December 1998 decision that the Veteran had pulmonary disease.  

In a September 2006 letter, "G.T.E.," M.D. stated that the 
Veteran had COPD and that Dr. G.T.E. stated that "he began to 
develop chronic changes of obstructive pulmonary disease while in 
the military, his records relate."  Dr. G.T.E. also stated "I 
hope that this helps clarify this patient's request for 
consideration in regards to his chronic obstructive pulmonary 
disease possibly being related to previous military experience."  

In a statement received in October 2006, the Veteran reported 
that while stationed at "USASA FLD Station Hakata Japan" he had 
an air sac rupture "on his lungs" and was hospitalized for 7 
days at Itazuke Air Force Base, Fukuoko, Japan."  

As stated above, the Board must view this evidence together with 
the evidence already of record at the time of the last final 
denial to determine if the evidence raises a reasonable 
possibility of substantiating the claim.  

Included in the service treatment records is a clinical record 
cover sheet dated July 13, 1970.  That document shows a date of 
admission of July 13, 1970 and a date of disposition of July 16, 
1970.  Under a section for diagnoses is listed the following :  
"Observation, suspected angina pectoris.  No disease found.  
Pulmonary emphysema, chronic, moderately severe.  Not PR.  Pectus 
excavatum, chest."  A hospital discharge summary, listed on a 
Standard Form 600, documents a date of admission of July 13, 1970 
and a date of discharge of July 16, 1970.  A final diagnosis is 
listed as emphysema, pulmonary and pectus excavatum.  

The Board is aware that Dr. G.T.E. did not refer to specific 
service treatment records in his letter.  That being said, the 
July 1970 records appear to fit into what Dr. G.T.E. did state.  
Dr. G.T.E.'s statement were not of record at the time of the last 
final denial of the Veteran's claim and are not redundant or 
cumulative of evidence of record at that time.  His statement is 
new evidence.  The evidence relates to an unestablished fact 
necessary to substantiate the claim - a relationship between a 
condition in service and the Veteran's current lung disease.  
Taking the evidence of a diagnosis of pulmonary emphysema during 
service together with Dr. G.T.E.'s letter, the Board finds that 
new and material evidence has been submitted and the claim must 
be reopened.  

There however is insufficient evidence for the Board to decide 
whether service connection is warranted for this disability.  
Additional development is necessary and that is addressed in the 
REMAND portion of this document.  


Left little finger injury claim

In the June 1984 rating decision, the RO denied service 
connection for a left little finger disability because there was 
no showing of an injury of his left little finger during service.  

A VA Form 00-3101-3, dated in April 1984, indicates that the 
Veteran's service treatment records from the period during which 
he claims to have sustained a finger injury were of record at the 
time of the June 1984 rating decision.  

There is a lot of evidence added to the claims file since June 
1984, including evidence that existed prior to the June 1984 
decision.  For example, in March 1998 records of 1978 VA 
treatment for contracture of the left little finger were added to 
the claims file.  Those records document the Veteran's report, in 
August 1978, that he injured his left little finger in 1969 which 
he described as a having a nail stuck in the finger resulting in 
stiffness of the finger.  He was diagnosed with contracture of 
the left little finger in August 1978,  The medical records from 
then and later clearly show that he has had significant 
disability of his left hand and left little finger.  References 
in those records to an in-service injury all depend solely on the 
Veteran's report of that injury.  These references in the medical 
evidence are therefore cumulative and redundant of evidence 
already of record at the time of the June 1984 decision.  

Received in April 2007 is a letter signed by "J.H.W." who 
reported that he worked with the Veteran from June to December 
1972 in Thailand.  The letter is dated in June 1998, and J.H.W. 
provides as follows: 

This instrument is prepared to inform those 
interested that I have knowledge of the 
referenced individual's injury to the small 
finger on his right hand.  I first became 
aware of said injury while [the Veteran] 
was a co-worker of mine in Udorn, Thailand, 
from June to December 1972.  The finger was 
so bent and crushed I wondered aloud how he 
got his right hand in and out of his 
pocket.  I am not aware of when the hand 
injury initially occurred but I can attest 
to the fact that it occurred prior to June, 
1972.  [The Veteran] when asked by me, 
stated that the injury occurred while he 
was previously stationed at Fort Meade, 
Maryland.  

In a writing dated in March 2007, the Veteran provided an 
explanation with regard to J.H.W.'s statement - essentially, that 
J.H.W. had identified the incorrectly identified the Veteran's 
injured hand as his right hand, rather than his left hand.  In a 
letter received in June 2008, the Veteran reported that J.H.W. is 
deceased.  

To refuse to reopen this claim based on a possible misstatement 
of one word in J.H.W.'s letter, with no hope of getting 
clarification from J.H.W., the Board finds to be inappropriate in 
the pro-claimant VA benefits context.  If what the Veteran has 
alleged in March 2007 is true then J.H.W.'s letter would be 
evidence which raises a reasonable possibility of substantiating 
the claim.  For these reasons, the Board finds the evidence to be 
material evidence and it is certainly new evidence.  Analysis of 
all evidence of record pertinent to this claim is necessary in 
order to arrive at a decision.  Hence, the Board will reopen this 
claim.  

The Board now turns to that pertinent evidence.  During the Board 
hearing he asserted that he injured his left hand in 1968 while 
stationed at Fort Meade, Maryland.  April 2008 transcript at 30.  
He testified that while pulling nails out of boards a nail went 
into his left hand piercing the tendons and resulting in blood.  
Id. at 31.  He testified that he did not get treatment for the 
injury.  Id.  In a writing dated in March 2007, he described the 
injury as resulting in his finger being pulled down and explained 
that he had undergone surgery to correct this contracture post-
service and eventually underwent numerous surgeries resulting in 
fusion of the fingers of his left hand.  

Service treatment records are absent for any mention of an injury 
of the Veteran's left little finger.  These records are not, 
however, absent for other injuries of the Veteran's hands.  In 
November 1967 he was seen for reevaluation of his right first 
finger.  This note indicates that he once had a reduction of the 
right proximal phalangeal fracture.  He was found to have no 
resulting disability.  In May 1968 he was treated for a fracture 
of the right thumb which he sustained in a fall.  A July 1974 
note documents that the Veteran was treated at a U.S. Army 
Hospital emergency room for a 1/2 inch laceration over the first 
finger of the left hand.  He reported that he received this 
laceration while trying to remove a piece of tin from a roof.  It 
appears that this left hand laceration injury did not result in 
any permanent residuals as no relevant clinical examination 
findings regarding the left hand were found at his separation 
physical examination in May 1976.  

An October 1974 narrative summary documents admission for 
fatigue, memory loss and hallucinations but includes physical 
examination results in addition to the mental status examination 
results.  In those results it was noted that he had a scar of his 
right thumb and marked pectus excavatum but otherwise the 
physical examination was normal.  

A September 1969 annual medical examination report includes that 
he had a normal upper extremity clinical examination.  A May 1976 
report of medical examination for retirement purposes indicates 
an abnormal upper extremity examination which is noted as slight 
enlargement of the right metacarpophalangeal joint.  Also noted 
was an abnormal skin clinical examination which refers to a 2 
centimeter scar on his right thumb.  On the reverse side of this 
report, it was noted that he had residual metacarpophalangeal 
swelling of the right thumb subsequent to a fracture in 1967.  

Also of record is a May 1976 report of medical history filled out 
by the Veteran with notes from a physician on the reverse side.  
The Veteran indicated that he either then had or previously had 
bone, joint, or other deformity as well as broken bones.  He 
noted on the back of the form that his right thumb was shattered 
in Thailand in 1967.  He also indicated that he had not ever had 
any other illness or injury other than those already noted.  The 
physician noted that he had residual slight enlargement of the 
metacarpophalangeal joint from the fracture on the right.  

These service treatment records are compelling evidence that the 
Veteran had no injury involving his left little finger during 
service.  The Board has considered his statements and the 
statement of J.H.W. but finds unpersuasive the Veteran's 
explanation that J.H.W. mistakenly identified the right hand 
rather than the left hand.  J.H.W. referred to a "small finger 
so bent and crushed that I wondered aloud how he got his right 
hand in and out of his pocket."  This does not agree with the 
Veteran's description of his injury as he stated that his finger 
stiffened due to a puncture wound by a finishing nail, not a 
crushing injury.  Moreover, if the Veteran's left little finger 
was so deformed as to make one wonder how he could get his hand 
in his pocket it does not follow that the post 1972 notations 
regarding his hands would be as they are.  If his finger were so 
disabled, the Board would expect a mention of it when his left 
hand was examined for the laceration in 1974.  Similarly, the 
mention in the October 1974 narrative summary of a scar on his 
right thumb is inconsistent with a finding that by 1972 the 
Veteran would have a noticeably deformed left little finger.  
Additionally, the report of a swollen metacarpophalangeal joint 
of the right thumb in the May 1976 examination report indicates 
to the Board that the Veteran's hands were closely examined.  It 
does not follow that the residuals of an injury as he has 
described would have not drawn comment by the examiner if he did 
indeed have any injury or residual of injury of involving his 
left little finger during service.  Moreover, the Veteran did not 
refer to his left little finger in the May 1976 report of medical 
history but did refer to his right thumb.  

Based on these reports, the Board finds that J.H.W.'s 1998 letter 
is not probative of a finding that the Veteran had an injured or 
deformed left little finger during service.  It follows that 
J.H.W. was referring to the Veteran's right hand, which is what 
J.H.W. stated.  The Board is aware that the record does not show 
an injury of the Veteran's right little finger either and her 
offers no explanation for why J.H.W. referred to such a crushed 
finger.  Regardless, it is clear from the evidence that the 
finger referred to by J.H.W. was not the Veteran's left little 
finger.  

The Board has considered the Veteran's statements from 1978 
forward, regarding the alleged injury during service.  His first 
report in this regard comes in August 1978, two years and three 
months after separation from active service.  It is noted by the 
Board that there are x-ray reports from August 1978 with regard 
to both little fingers.  The impression for the left hand was 
"Considerable old deformity of the 5th finger to include the 5th 
metacarpal phalangeal joint."  As to the right hand, the 
clinical finding was "contracture of 5th digit" and the 
radiology report stated "Old healed fracture of 5th metacarpal 
shaft and no other findings of the right hand."  Notes from that 
month with regard to both hands included his report of the nail 
injury and that he had hit a wall with his right hand a month 
before the August 1978 visit.  

The x-ray reports of old deformity and old fracture respectively 
do not demonstrate that the Veteran injured his left little 
finger during service as opposed to sometime in the period 
between May 1976 and August 1978.  It is noted that the x-ray 
reports used the term "old" to refer to both fingers and the 
Veteran had reported a 1968 injury of one finger and an injury of 
only 30 days ago for the other finger.  From this the Board finds 
that the word "old" does not tend to show that he injured his 
left little finger during service.  

When addressing the claim on the merits the Board has an 
obligation to evaluate the credibility of evidence and to assign 
probative weight to competent evidence.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its relationship to 
other items of evidence").  

The Board finds the Veteran's post service reports of an in-
service injury to not be credible.  If he did indeed suffer the 
in-service injury that he has alleged post service, it does not 
follow that the service treatment records would be absent for 
comments about his left little finger but have comments regarding 
his right thumb.  This is particularly true when one considers 
the detail found in the reports at separation from active 
service.  As indicated above, the letter from J.E.W. is not 
probative of a finding that the Veteran injured his left little 
finger during service.  All reports of an in-service left little 
finger injury ultimately derive from the Veteran's statements and 
the earliest such statement is that in August 1978.  As the Board 
finds this statement and all other statements by the Veteran in 
this regard to be not credible, all other references by others as 
to an in-service injury of the left little finger are not 
probative of the occurrence of the alleged injury.  

Of note, there was no manifestation of any joint problems with 
the Veteran's left little finger within one year of separation 
from active service, therefore, the presumptive provisions for 
chronic diseases are not for application.  

The in-service reports, particularly the May 1976 reports, are 
evidence against a finding that the Veteran had an injury of his 
left little finger during service.  This evidence is afforded 
considerable probative weight due to its detail.  The evidence to 
the contrary is not credible and is not afforded any probative 
weight.  Hence, the preponderance of evidence is against the 
Veteran's claim for service connection for disability resulting 
from an in-service injury of his left little finger.  The appeal 
in this regard must therefore be denied.  There is no reasonable 
doubt to be resolved in this matter.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


Heart disability claim  

Of record is a June 2007 Personnel Information Exchange System 
(PIES) response showing that the Veteran's active service was 
verified as service in the U.S. Air Force from January 1956 to 
January 1960 and in the U.S. Army from June 1960 to June 1976.  
Also of record is a report, dated in April 1984, indicating that 
the Veteran had no medical records on file and that his records 
were deemed to be fire related.  As indicated elsewhere in the 
instant decision, the Veteran's service treatment records from 
June 1960 to June 1976 are of record.  The Veteran sent in a 
letter sent to him from the NPRC in June 2010, along with one 
page from the Hutchinson Air Force Base showing inpatient 
treatment for back pain in 1957.  This was in response to a 
letter from him explaining that he had been treated as an 
inpatient.  The NPRC stores inpatient records separately from 
outpatient records, with the inpatient records retired by 
hospital or facility.  See 
http://www/archives.gov/veterans/military-service-
records/medical.html.  Hence, the Board concludes, as has the RO, 
that the Veteran's outpatient treatment records from his first 
period of active service, including examination reports, are 
presumed to have been destroyed during the 1973 fire at the NPRC.  
He has not contended that he was ever hospitalized for a heart 
problem during service.  In short, the Board concludes that there 
is no report of examination at entrance into his 1956 to 1960 
period of active service.  

During the February 2008 DRO hearing, the Veteran testified that 
when he had the Army entrance examination in 1960 he was found to 
have a systolic murmur on the basis of a pectus deformity but as 
far as the Air Force records he does not know that those 
contained because they are not available.  2008 DRO hearing 
transcript at 2.  He testified that he did not have any problems 
with his heart between 1976 to 2005.  Id. at 3.  He also 
testified that he was unable to obtain a statement from his 
physician relating any heart condition in recent years to his 
service or to the heart murmur.  Id. at 4.  

The Veteran's June 1960 medical examination report, at the time 
of his entrance into his period of service with the U.S. Army, 
documents that he had an abnormal clinical evaluation of his 
lungs and chest and heart.  This was noted as pectus excavatum 
defect and a functional apical systolic murmur probably on the 
basis of the pectus deformity.  

The Board notes parenthetically that DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY defines pectus excavatum as a chest in which 
there is a funnel-shaped depressed in the middle of the anterior 
thoracic wall with the deepest part in the sternum.  See 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1340  (29th Ed. 2000).  

During service, he complained of chest pain in July 1970 but this 
was attributed to pulmonary emphysema.  While pectus excavatum 
was noted in a final diagnosis, there is no evidence that this 
had worsened, and the recommendation, to discontinue smoking, 
does not support a finding that his pectus excavatum had 
worsened.  

July 1974 treatment notes document that the Veteran had a seizure 
related to alcohol usage.  An electrocardiograph (EKG) record 
that includes a summary that the EGK was abnormal with first 
degree heart block, non-specific ST coving in leads V2-3. July 
1974 note associate with the seizure indicate that this was 
related to alcohol withdrawal and that while there was a first 
degree heart block this was assessed as probably secondary to 
alcohol withdrawal and there was no need for further evaluation.  

A May 1976 report of medical examination for retirement documents 
a normal heart clinical evaluation.  The lungs and chest clinical 
evaluation is marked as abnormal with a notation of pectus 
excavatum.  In an associated report of medical history, the 
Veteran indicated that he did not then have nor had ever had 
heart trouble.  

These records therefore show that the Veteran had a murmur at 
entrance which was attributed to pectus excavatum deformity.  The 
evidence does not show that this worsened during service.  The 
one abnormal cardiac finding was attributed to alcohol withdrawal 
and at the time of his separation from active service his heart 
was found to be normal.  These records therefore are evidence 
against a finding of heart disease with onset during active 
service and against a finding of aggravation of his pectus 
excavatum with heart murmur during service.  There is no 
objective evidence to the contrary

There is no evidence that the Veteran had heart disease until 
many years after separation from active service.  Indeed, there 
is positive evidence that he did not have heart disease for many 
years following separation from active service.  For example a 
narrative summary of treatment at Sheppard Air Force Base, for a 
hernia, includes findings that there were S1 and S2 sounds 
without murmur.  The clinician noted that he had marked pectus 
excavatum but this is no different than the noting in 1960.  

In May 2002 the Veteran was hospitalized for chest pain. A report 
of persantine thallium stress testing from May 2002 includes 
conclusions that he had a normal left ventricular ejection 
fraction, diaphragmatic attenuation apical interior region, no 
infarct, and no clear indication of ischemia.  A report of 
cardiac catheterization from June 2002 includes a conclusion that 
his chest pain did not appear to be ischemic in origin.  A 
radiographic consultation report from Bowie Memorial Hospital 
documents that the Veteran had mild cardiomegaly as of early 
2006.  Also from February 2006 are notes from this hospital 
showing that the Veteran had no murmur and there was a finding of 
previous atrial fibrillation.  

In short there is no indication in the claims file that the 
Veteran had any heart disease earlier than 2002.  Even by his own 
account during the DRO hearing, he was unaware of any heart 
disease between 1976 and 2005.  2008 hearing transcript at 3.  
During the hearing before the undersigned, the Veteran  referred 
to abnormal EKGs no earlier than the 1990s.  April 2010 Board 
hearing transcript at 27.  

The record thus shows a gap of many years between normal findings 
regarding the Veteran's heart at separation from active service 
and any post service heart disease.  Hence, the presumptive 
provisions for chronic disease are not for application.  The 
Veteran's testimony during the DRO hearing precludes a finding 
that there was symptomatology of heart disease between 1976 and 
the year 2000.  2008 DRO hearing transcript at 4.  

Nor is there any medical evidence of record that any current 
heart disease suffered by the Veteran is related to his service.  
There was testimony as to whether he had been told that his any 
current heart disease was related to service but this testimony 
amounted to no more than whether he currently had ischemia.  Id. 

The Veteran and to a certain extent his spouse and others who 
testified in his behalf, provided testimony with regard to his 
cardiac health.  None of the testimony establishes any observed 
facts linking any current heart disease to service.  There is no 
evidence that the Veteran or the persons who have testified in 
his behalf have other than the knowledge of laypersons when it 
comes to medical questions involving heart disease.  The Board 
thus finds that to the extent that the Veteran, or the other lay 
witnesses have offered an opinion of a nexus between the 
Veteran's service and any current heart disease, such evidence is 
not competent and therefore is not probative on this question.  

The Board is not saying that a non-expert may never provide a 
probative nexus opinion.  See Davidson v. Shinseki, 581 F.3d 
1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent 
medical evidence is necessarily required when the determinative 
issue is medical diagnosis or etiology).  Whether a layperson is 
competent to provide an opinion as to the etiology of a condition 
depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) drew from Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) to explain its holding.  Id.  In a footnote in 
Jandreau the Federal Circuit addressed whether a layperson could 
provide evidence regarding a diagnosis of a condition and 
explained that "[s]ometimes the layperson will be competent to 
identify the condition where the condition is simple, for example 
a broken leg, and sometimes not, for example, a form of cancer."  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The reasoning expressed in Jandreau is applicable.  The Board 
finds that the question of a nexus between the Veteran's service 
and any current heart disease is a question too complex to be 
addressed by a layperson.  These connections or etiology is not 
amenable to observation alone.  Rather it is commonly understood 
questions of etiology of heart disease are left to medical 
professionals.  Hence, the lay opinions as to the etiology of any 
post service heart disease are not competent evidence.  

There is no evidence favorable to a finding that the Veteran 
suffers from heart disease that had onset during active service 
or that his heart murmur due to the pectus excavatum worsened 
during service.  The evidence rather shows that his heart was 
normal at separation from service and remained so for many years 
thereafter, which is evidence unfavorable to his claim.  The 
preponderance of the evidence is thus against a grant of service 
connection for heart disease and the appeal must therefore be 
denied.  There is no reasonable doubt to be resolved in this 
matter.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-
connection claims, this notice must address the downstream 
elements of disability rating and effective date.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).
 
In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of 
Appeals for Veterans Claims clarified VA's duty to notify in the 
context of claims to reopen.  With respect to such claims, VA 
must both notify a claimant of the evidence and information that 
is necessary to reopen the claim and notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit that is being 
sought.  To satisfy this requirement, the Secretary is required 
to look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

Here, the VCAA duty to notify was mostly satisfied by way of 
letters sent to the Veteran in October 2005 and March 2006.  In 
the October 2005 letter the RO informed the Veteran of the 
evidence necessary to substantiate his claims and of his and VA's 
respective duties in obtaining evidence.  In the March 2006 
letter the RO informed the Veteran as to how disability ratings 
and effective dates are assigned, in the event that service 
connection is established.  As to the evidence needed to reopen 
his claims for service connection for disabilities of the spine 
and pulmonary system, the RO provided adequate notice in the 
October 2005 letter.  The RO did not provide notice as to the 
requirement of new and material evidence with regard to the claim 
for service connection for residuals of a left little finger 
disability.  The RO did decide that claim on the merits.  Here, 
the Board has reopened all of his claims which were previously 
denied.  As the purpose of VCAA notice with regard to reopening 
previously denied claims has thus been met, any error in notice 
as to what evidence was necessary to reopen any of the claims is 
not prejudicial to the Veteran and a remand to correct any such 
error is not essential.  See 38 C.F.R. §  19.9; See generally 
Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (explaining the rule 
of prejudicial error in the context of claims for VA benefits).  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service and other pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four factors 
for consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical evidence 
of record to make a decision on the claim.  38 U.S.C. § 5103A(d) 
and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for 
Veterans Claims has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and the veteran's service.  The types of evidence that 
"indicate" that a current disability "may be associated" with 
military service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained VA treatment records and service 
treatment records for the Veterans' second period of active 
service.  The issues that are decided today hinge on events that 
he asserts occurred during that period of service.  Also 
associated with the claims file are private treatment records.  

RO has made repeated attempts to obtain the Veteran's complete 
service treatment records from his first period of active service 
between January 1956 and January 1960.  The National Personnel 
Records Center (NPRC) has informed VA and the Veteran that the 
Veteran's service treatment records for this period of active 
service burned up in the July 1973 fire at the NPRC.  The NPRC 
also has informed VA that no alternative documentation is 
available for this period of the Veteran's active service.  In 
cases where the Veteran's service treatment records (or other 
pertinent records, for that matter) are unavailable through no 
fault of the claimant, there is a heightened obligation to assist 
the claimant in the development of his or her case.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  VA also must provide an 
explanation to the appellant regarding VA's inability to obtain 
his or her service treatment records.  Dixon v. Derwinski, 3 Vet. 
App. 261 (1992).  

The RO sent a letter to the Veteran in August 2007 notifying him 
of VA's inability to obtain his service treatment records from 
his first period of active service between January 1956 and 
January 1960 and requesting that he provide any copies of these 
records which were in his possession; there is no record of a 
response from the Veteran.  Later in August 2007, following 
repeated unsuccessful attempts to obtain the Veteran's service 
treatment records for his first period of active service between 
January 1956 and January 1960, the RO formally determined that 
these records were not available for review.

The Veteran provided VA with a sent to him from the NPRC in June 
2010, along with one page from the Hutchinson Air Force Base 
showing inpatient treatment for back pain in 1957.  This was in 
response to a letter from him explaining that he had been treated 
as an inpatient.  The NPRC stores inpatient records separately 
from outpatient records, with the inpatient records retired by 
hospital or facility.  See 
http://www/archives.gov/veterans/military-service-
records/medical.html.  Hence, this treatment record is not 
indicative of the existence of outpatient treatment records from 
the Veteran's first period of active service.  He has not 
reported that he was hospitalized for his alleged left hand 
injury or for heart symptoms.  The Board therefore concludes that 
there are no additional existing records of treatment of the 
Veteran from his first period of service which are relevant to 
the issues decided in the instant decision.  

Further, the Veteran is aware of the absence of these records and 
is clearly aware that he can submit any evidence probative of in-
service injuries, disease, or treatment.  He has demonstrated 
this by his submission of a letter, dated in 1998, from a fellow 
service member.  

VA has not afforded the Veteran an examination with regard to his 
claims for service connection for a cardiovascular disability or 
disability to residuals of a left little finger injury.  As 
explained above, the evidence does not establish that the Veteran 
had a left little finger injury during service and does not 
establish that he had heart disease which had onset during 
service or manifested within one year of separation from service 
or that a heart murmur heard at entrance into service worsened in 
severity during service.  VA therefore has no duty to afford him 
examinations with regard to these claims.  

Neither the Veteran nor his representative has identified, and 
the record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the claim 
that has not been obtained.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).


ORDER

The claim for service connection for a low back disability is 
reopened.  

The claim for service connection for a cervical spine disability 
is reopened.  

The claim for service connection for a pulmonary disability is 
reopened.  

The claim for service connection for residuals of a left little 
finger injury is reopened.  

Service connection for residuals of a left little finger injury 
is denied.  

Service connection for a heart disability is denied.  


REMAND

Lumbar and cervical spine claims

The Veteran has contended that he had back pain during his 
service in the Air Force and in the Army.  The records he has 
recently submitted from 1957 along with his other service 
treatment records do indeed indicate that he complained of back 
pain during service.  

In a February 2008 letter, "D.R.B.," M.D. noted that the 
Veteran had a history of lumbar and cervical spine pathology and 
radiculopathy.  Dr. D.R.B. also stated that the Veteran injured 
his back and neck while on active duty.  Dr. D.R.B. opined that 
"[i]t appears that his cervical/lumbar problems are the result 
of his service connected disability, which included a back and 
neck injury."  

Also of record is a September 2006 letter, in which "M.W.," 
M.D. reported that the Veteran was treated on several occasions 
during service for his back problems, currently had chronic 
lumbar back problems, and that consideration should be given to 
his service history of back problems.  

These letters meet the low threshold of an indication of an 
association between the Veteran's complaints of back pain during 
service and his current lumbar and cervical spine disabilities.  
Hence, VA has a duty to provide the Veteran with a VA 
examination.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
This must be accomplished on remand.  


Pulmonary claim  

In a September 2006 letter, "G.T.E.," M.D. stated that the 
Veteran had COPD and that "he began to develop chronic changes 
of obstructive pulmonary disease while in the military, his 
records relate."  Dr. G.T.E. also stated "I hope that this 
helps clarify this patient's request for consideration in regards 
to his chronic obstructive pulmonary disease possibly being 
related to previous military experience."  

In a statement received in October 2006, the Veteran reported 
that while stationed at "USASA FLD Station Hakata Japan" he had 
an air sac rupture "on his lungs" and was hospitalized for 7 
days at Itazuke Air Force Base, Fukuoko, Japan."  

Although Dr. G.T.E.'s letter appears to be favorable to the 
Veteran's claim, it is too lacking in specifics and reasoning to 
be sufficient for the Board to make a decision at this point.  
Moreover, it appears that there may well be treatment records 
from service which are relevant to this claim but have not been 
associated with the claims file.  

In that regard, the Board notes that the July 1970 treatment 
records which are in the claims file appear to indicate that the 
Veteran had a hospital stay of at least three days.  Moreover, 
during a hearing at the RO before a Decision Review Officer, the 
Veteran testified that on July 13, 1970 he had "air sacs on the 
lung rupture, and they put me in the hospital or at uh Andersen 
Air Force Base, 22 miles from Haganta, where we were stationed."  
February 2008 DRO hearing transcript at 20.  There is no 
indication that VA has made efforts to obtain inpatient clinical 
records.  This must be accomplished on remand.  

The Board is aware that VA afforded the Veteran an examination in 
March 2008 with regard to his claim for service connection for 
lung disease.  The examiner stated in the report stated that he 
had reviewed the Veteran's claims file and referred to statements 
in his service treatment records and post service treatment 
records.  In a comments section, the examiner stated as follows:  

COPD is caused by cigarette smoking 98% of 
the time.  The veteran's hospitalization in 
1970, shown in the records, was for a 
spontaneous rypture (sic) of an air sack on 
the lung, the presumptive cause of the 
described chest pain.  No abnormal tests 
were actually reported for that hospital 
stay.  The diagnosis of chronic pulmonary 
emphysema mentioned in the record was not 
supported by appropriate tests, such as a 
spirogram, and thus was a presumptive 
diagnosis.

This report is inadequate.  It is vague and does not provide the 
Board with any explanation as to what is dispositive, if 
anything, about a "presumptive diagnosis."  

Here, Dr. G.T.E.'s letter along with the service treatment 
records triggers VA's duty to provide the Veteran with an 
adequate examination, including an expert opinion as to whether 
the Veteran's current lung disease had onset during active 
service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  This 
must be accomplished on remand.  


Radiculopathy claim  

Finally, the claim for service connection for radiculopathy of 
the lower extremities depends on many of the same facts pertinent 
to the claim for service connection for a low back disability.  
The determination of whether service connection is warranted for 
the low back disability would be significant with regard to the 
claim for radiculopathy of the lower extremities.  These claims 
are therefore inextricably intertwined.  Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" 
when a decision on one issue would have a "significant impact" on 
a veteran's claim for the second issue)).  This claim is to be 
readjudicated on remand after all other development is completed.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain inpatient (clinical) records of 
treatment of the Veteran in July 1970 at 
Itazuke Air Force Base, Fukuoko, Japan and/or 
Andersen Air Force Base (near Haganta).  
Associate the obtained records with the 
claims file.  If no records are obtainable, 
then obtain a negative reply and associate 
that reply along with documentation of all 
efforts to obtain the records with the claims 
file. 

2.  After the above development is completed, 
schedule the Veteran for a pulmonary 
examination.  The Veteran's claims file must 
be provided to the examiner, the examiner 
must review the claims file in conjunction 
with the examination, and the examiner must 
annotate his or her report as to whether the 
claims file was reviewed.  The examiner is 
asked to address the following:

(a)  Identify any and all pulmonary disorders 
suffered by the Veteran.  

(b)  Provide a medical opinion as to whether 
it is at least as likely as not (a 50 percent 
or greater probability) that any identified 
pulmonary disorder first manifested during 
the Veteran's active service.  The examiner 
must explain his or her opinion or opinions 
with reference to the evidence in the claims 
file, including the service treatment 
records.  The examiner is asked in particular 
to address the hospital discharge summary 
from July 1970, which includes a diagnosis of 
pulmonary emphysema, and explain the 
significance of this diagnosis with regard to 
any pulmonary disorder that the Veteran now 
has.  Any opinion rendered must include a 
complete rationale.  

3.  Schedule the Veteran for an examination 
of his entire spine.  The Veteran's claims 
file must be provided to the examiner, the 
examiner must review the claims file in 
conjunction with the examination, and the 
examiner must annotate his or her report as 
to whether the claims file was reviewed.  The 
examiner is asked to address the following:

(a)  Identify all disorders of the Veteran's 
thoracolumbar and cervical spine.  

(b)  Provide a medical opinion as to whether 
it is at least as likely as not (a 50 percent 
or greater probability) that any identified 
disorder of the Veteran's thoracolumbar or 
cervical spine had onset during the Veteran's 
active service or was caused by the Veteran's 
active service.  The examiner must explain 
his or her opinion with reference to the 
evidence in the claims file, including the 
service treatment records.  Any opinion 
rendered must include a complete rationale.  

4.  Then readjudicate the claims for service 
connection for a low back disability, a 
cervical spine disability, and a pulmonary 
disability.  If any benefit sought is not 
granted, provide the Veteran and his 
representative with a supplemental statement 
of the case and allow an appropriate 
opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JAMES G. REINHART
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


